Case 1:20-cv-02961-SDG Document 1-2 Filed 07/16/20 Page 1 of 7




                       EXHIBIT 2
Case 1:20-cv-02961-SDG Document 1-2 Filed 07/16/20 Page 2 of 7




                       EXHIBIT 2
Case 1:20-cv-02961-SDG Document 1-2 Filed 07/16/20 Page 3 of 7




                       EXHIBIT 2
Case 1:20-cv-02961-SDG Document 1-2 Filed 07/16/20 Page 4 of 7




                       EXHIBIT 2
Case 1:20-cv-02961-SDG Document 1-2 Filed 07/16/20 Page 5 of 7




                       EXHIBIT 2
Case 1:20-cv-02961-SDG Document 1-2 Filed 07/16/20 Page 6 of 7




                       EXHIBIT 2
Case 1:20-cv-02961-SDG Document 1-2 Filed 07/16/20 Page 7 of 7




                       EXHIBIT 2
